1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1150
5    E-mail: drands@ag.nv.gov

6    Attorneys for Defendants,

7

8                                 UNITED STATES DISTRICT COURT

9                                         DISTRICT OF NEVADA

10   ROBERT CSECH,
                                                                Case No. 3:19-cv-00288-MMD-CLB
11                         Plaintiff,
12   vs.                                                     MOTION FOR EXTENSION OF TIME
13   McKEE, et al.,
14                         Defendants.
15

16          Defendant, Dr. Denise McKee, by and through counsel, Aaron D. Ford, Attorney General of
17   the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney General, and by special
18   appearance, (ECF No. 46), hereby requests an extension of time to file the Motion for Summary
19   Judgment which was to be filed on June 21, 2021. (ECF No. 45). This motion is based on the
20   following Memorandum of Points and Authorities, and all papers and pleadings on file herein.
21                         MEMORANDUM OF POINTS AND AUTHORITIES
22          This is a pro se prisoner civil rights action brought by inmate Plaintiff Robert Csech, currently
23   housed at Northern Nevada Correctional Center (NNCC), asserting claims arising under 42 U.S.C. §

24   1983. Plaintiff alleges the following. On February 6, 2019, Plaintiff had an appointment with Dr.

25   McKee for a purple lower arm and hand due to poor blood flow from the heart. (ECF No. 1-1 at 4.)

26   Plaintiff claims his appointment also was for a brain injury and damage and vision loss in his left eye.

27   (Id.) Dr. McKee allegedly told Plaintiff that he was aware of the poor blood flow and the noticeable

28   brain damage. (Id.) Plaintiff claims Dr. McKee then told him that further medical care was needed for
                                                        1
1    treatment. (Id.) Dr. McKee allegedly also said that Plaintiff would have a follow-up appointment with

2    her. (Id.)

3            Plaintiff claims that following the February 6, 2019 appointment, Plaintiff’s arms were

4    “purpling” and he experienced pain on his heart, diminished ability to walk, and loss of more of his

5    eyesight in left eye. (Id.) Plaintiff alleges that Dr. McKee violated his Eighth Amendment and

6    Fourteenth Amendment right against deliberate indifference to serious medical needs. (Id.)

7            This Court an order that Defendant was to file a Motion for Summary Judgment limited to the

8    issue of exhaustion of administrative remedies by June 21, 2021. (ECF No. 45). In preparation of the

9    Motion for Summary Judgment, it became clear that a declaration would be necessary. However, the

10   declarant was not available on to sign the declaration in a timely manner.

11           Counsel for the Defense was scheduled for a trial on the stacked Calendar in front of District

12   Judge Du, to begin on the June 7, 2021 stack. That trial, Burns v. Cox, 3:18-cv-00231- MMD-WGC is

13   expected to last 2-3 days. Due to a 2-week criminal trial, which was set for that same stack, it was likely

14   that the Burns matter would be bumped. Judge Du offered the week of June 21, 2021 as a firm set. The

15   other trials, in that week’s stack, were set later in the stack. In order to get the Burns matter to trial, and

16   at the request of the client, that offer was accepted. However, Counsel has been preparing for the trial,

17   and did not get the Motion for Summary Judgment completed until this weekend. Counsel respectfully

18   requests an additional seven (7) days to file the Motion for Summary Judgment in this matter. This will

19   allow Counsel to finish and file the Motion after the scheduled jury trial.

20           Courts have inherent powers to control their dockets, see Ready Transp., Inc. v. AAR Mfg,

21   Inc., 627 F.3d 402, 404 (citations omitted), and to “achieve the orderly and expeditious disposition of

22   cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) “Such power is indispensable to the court’s

23   ability to enforce its orders, manage its docket, and regulate insubordinate [] conduct. Id. (citing

24   Mazzeo v. Gibbons, No. 2:08–cv01387–RLH–PAL, 2010 WL 3910072, at *2 (D.Nev.2010)).

25   LR IA 6-1 discusses requests for continuances. The rule states:

26           (a)        A motion or stipulation to extend time must state the reasons for the extension
             requested and must inform the court of all previous extensions of the subject deadline
27           the court granted. (Examples: “This is the first stipulation for extension of time to file
             motions.” “This is the third motion to extend time to take discovery.”)
28
                                                            2
1           This is the first request, and is requested for good cause. Counsel requires the declaration,

2    from a declarant who is not currently available. With trial beginning tomorrow, an additional seven

3    (7) days will allow the parties to properly support this motion. Defendant has no objection to an

4    additional time for Plaintiff to respond to the motion.

5           Therefore, it is requested that the Defendant have an additional 7 days to file her Motion for

6    Summary Judgment, which would then be due on June 28, 2021. This would give Mr. Csech until July

7    28, 2021 to file his response, and the Defendant until August 12, 2021 to file the reply, if any.

8           DATED this 21st day of June, 2021.

9                                                   AARON D. FORD
                                                    Attorney General
10

11                                                  By:        /s/ Douglas R. Rands
                                                               DOUGLAS R. RANDS
12                                                             Deputy Attorney General
                                                               State of Nevada
13
                                                               Attorneys for Defendants
14

15                                                        iT IS SO ORDERED.
16                                                        Dated: June 21, 2021
17

18                                                        _________________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                           3
1                                      CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and

3    that on this 21st day of June, 2021, I caused to be served, a true and correct copy of the foregoing,

4    MOTION FOR EXTENSION OF TIME, by U.S. District Court CM/ECF Electronic Filing on the

5    following:

6    Robert Csech, #51121
     Northern Nevada Correctional Center
7    P.O. Box 7000
     Carson City, NV 89702
8
                                                           /s/ Roberta W. Bibee
9                                                          An employee of the
                                                           Office of the Attorney General
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
